STEWART, C. J.
This action was brought by the respondent against the appellants in the district court of Ada county for the purpose of recovering damages on account of the death of one John H. Andregg, deceased.
It appears from the record that at the close of the plaintiff’s testimony a motion was made by counsel for appellants for a nonsuit, and such motion was granted. Thereafter a motion for a new trial was made by the respondent, which was also granted, and this appeal is from the order of the court granting the motion for a new trial.
The notice of motion for a new trial states: “Said motion will be made upon affidavits hereafter to be filed and served upon you, the records and files in the action, and the minutes of the court, or said motion will be made upon affidavits hereafter to be filed and served upon you, or the records and files in the action, or the minutes of the court, or either or all of them.”
The only question presented upon this appeal is, that the trial court erred in granting a new trial, for the reason that the notice of intention to move for a new trial is insufficient and of no force or effect, and in no way assigns the grounds for such motion. This objection has no merit, and is purely technical, and presents the identical question presented to this court and passed upon in the case of Morris v. Lemp, 13 Ida. 116, 88 Pac. 761. No reason was given, apparently, which the court, in considering that case, deemed worthy of consideration, and none has been urged upon this argument, and a reference to the notice itself clearly answers every objection that counsel for appellants make, and shows that it clearly states the grounds upon which the motion will be made, which *440are clearly within the provisions of sec. 4441, Rev. Codes. The judgment of the trial court is affirmed. Costs awarded to the respondent.
Ailshie and Sullivan, JJ., concur.